Cite as 2022 Ark. App. 527
                     ARKANSAS COURT OF APPEALS
                                             EN BANC

                                                     Opinion Delivered December   14, 2022
 IN RE RETIREMENT OF JUDGE
 PHILLIP T. WHITEAKER




                                          PER CURIAM

       On the occasion of his retirement from the Arkansas Court of Appeals, we take this

opportunity to honor Judge Phillip Whiteaker and his ten years of service to this court.

       Judge Whiteaker graduated from Ouachita Baptist University and received his law

degree from the University of Arkansas at Little Rock School of Law in 1986. He served as

a deputy prosecuting attorney from 1993 to 1997 and was elected circuit judge in Lonoke

County, where he served fifteen years on the circuit bench. Judge Whiteaker was first elected

to the Arkansas Court of Appeals in 2012, and he successfully ran for reelection two years

later to serve a full eight-year term. Judge Whiteaker is a member of the American Bar

Association, the Arkansas Bar Association, the Pulaski County and Lonoke County Bar

Associations, the Judge Henry Woods American Inn of Court, and the Arkansas Judicial

Council. In addition to his duties on the bench, Judge Whiteaker is a devoted worship pastor

at First Free Will Baptist Church in North Little Rock.

The quality of mercy is not strained;
It droppeth as the gentle rain from heaven
Upon the place beneath. It is twice blest;
It blesseth him that gives, and him that takes.
...............................
It is enthroned in the hearts of kings,
It is an attribute to God himself;
And earthly power doth then show likest God’s
When mercy seasons justice.
                        –William Shakespeare
                            The Merchant of Venice

       Judge Whiteaker embodies the phrase “when mercy seasons justice.” In every case he

decides, the judge appreciates the human story behind the legal issues presented. And he

knows court decisions affect Arkansans’ lives on the most personal levels. His approach to
the law is deeply thoughtful, his temperament judicious, and his collegiality and wit greatly

appreciated. It has been a sincere pleasure to work with Judge Whiteaker during his tenure

on this court. His presence surely will be missed.

       On behalf of the Arkansas Court of Appeals and the State of Arkansas, we thank

Judge Whiteaker for his many contributions to the justice system and to the community.

We wish him all the best in his retirement. And we hope that the judge will approve of how

we “run the railroad” going forward.




                                             2